Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
This application is in condition for allowance except for the presence of claims 4, 8, 12-15 directed to species non-elected without traverse.  Accordingly, claims 4, 8, 12-15 have been cancelled.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Yingxin Deng on February 8, 2021.

The application has been amended as follows: 

Claim 1: Replace the present claim with the following;
--- 1.	(Currently Amended) A window comprising:
	a first transparent layer of glass having a first surface and a second surface;
a first plurality of triangular conductors in optical communication with the first transparent layer of glass;
	wherein each of the first plurality of triangular conductors comprises a base side that is parallel to the first surface of the first transparent layer of glass; [[and]]
wherein the first plurality of triangular conductors is configured to redirect a portion of incident light, wherein the portion of incident light travels through both the first surface and the second surface of the first transparent layer of glass;
wherein the first plurality of triangular contacts is embedded in a first surface of a superstrate layer, wherein the superstrate layer comprises a second surface opposite the first surface of the superstrate layer; and
wherein a plurality of nanostructures disposes on the second surface of the superstrate layer. ---

Claims 2, 4, 6, 8, 12-15: Cancel 
Claim 3: In line 1, replace “2” with
--- 1--- 
Claim 5: In line 1, replace “2” with
--- 1--- 
Claim 7: In line 1, replace “2” with
--- 1--- 
Allowable Subject Matter
Claims 1, 3, 5, 7, 9-11, 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While the closest prior art (see Notice of references cited) does teach windows comprising a transparent glass layer with a plurality of triangular conductors in optical communication with the glass layer, the triangular conductors having a base side parallel to the glass surface, the conductors configured to redirect incident light, and embedding said conductors in a superstrate layer adjacent to the glass is taught or obvious, the art simply fails to teach or render any motivation to render obvious the claimed arrangement wherein nanostructures are on the second surface of the superstrate layer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN ROBINSON COLGAN whose telephone number is (571)270-3474.  The examiner can normally be reached on Monday thru Friday 9AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


LAUREN ROBINSON COLGAN
Primary Examiner
Art Unit 1784



/LAUREN R COLGAN/Primary Examiner, Art Unit 1784